Citation Nr: 0907625	
Decision Date: 03/02/09    Archive Date: 03/12/09

DOCKET NO.  05-24 585A	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10% for 
vertebral compression fracture residuals at T-9 and T-10 and 
wedging at T-11 and T-12 prior to June 2008.

2.  Entitlement to a rating in excess of 40% for vertebral 
compression fracture residuals at T-9 and T-10 and wedging at 
T-11 and T-12 since June 2008.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from July 1999 to July 2004.

This appeal to the Board of Veterans Appeals (Board) arises 
from an August 2004 rating action that granted service 
connection for residuals of a thoracolumbar spine anterior 
compression fracture at T 9-10, and assigned an initial 
noncompensable rating from July 2004.  Because the claim for 
a higher initial rating involves a request for a higher 
rating following the initial grant of service connection, the 
Board has characterized it in light of the distinction noted 
by the U.S. Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from those for 
increased ratings for already service-connected disability).

By decision of November 2007, the Board remanded this case to 
the RO to afford the Veteran a Board hearing before a 
Veterans Law Judge (VLJ) at the RO.

In February 2008, the Veteran and a friend testified at a 
Board hearing before the undersigned VLJ at the RO.

By decision of April 2008, the Board remanded this case to 
the RO for further development of the evidence and for due 
process development.

By rating action of July 2008, the RO assigned an initial 10% 
rating for vertebral compression fracture residuals at T-9 
and T-10 and wedging at T-11 and T-12 from July 2004, and a 
40% rating from June 2008.  The matters of ratings in excess 
of 10% prior to June 2008 and 40% since June 2008 remain for 
appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Prior to June 2008, the veteran's vertebral compression 
fracture residuals at      T-9 and T-10 and wedging at T-11 
and T-12 were not manifested by forward flexion of the 
thoracolumbar spine to 60 degrees or less, combined range of 
motion of the thoracolumbar spine to 120 degrees or less, or 
muscle spasm or guarding that was severe enough to result in 
an abnormal gait or abnormal spinal contour.

3.  Since June 2008, the veteran's vertebral compression 
fracture residuals at         T-9 and T-10 and wedging at T-
11 and T-12 have not been manifested by unfavorable ankylosis 
of the entire thoracolumbar spine.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10% for 
vertebral compression fracture residuals at T-9 and T-10 and 
wedging at T-11 and T-12 prior to June 2008 are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R.      
§§ 3.102, 3.159, and Part 4, including §§ 4.1, 4.3, 4.6, 4.7, 
4.10, 4.40,  4.45, 4.71, 4.71a, Diagnostic Code 5235 (2008). 

2.  The criteria for a rating in excess of 40% for vertebral 
compression fracture residuals at T-9 and T-10 and wedging at 
T-11 and T-12 since June 2008 are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, and Part 4, including §§ 4.1, 4.3, 4.6, 4.7, 4.10, 
4.40,  4.45, 4.71, 4.71a, Diagnostic Code 5235 (2008). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008)) 
includes, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of the 
VA to notify a claimant of the information and evidence 
needed to substantiate a claim, as well as the duty to notify 
him what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

In this case, pre-rating March 2004 and post-rating March 
2005 RO letters informed the Veteran and his representative 
of the VA's responsibilities to notify and assist him in his 
claims.  The 2004 letter provided notice of what was needed 
to establish initial entitlement to service connection, and 
the 2005 letter provided notice of what was need to establish 
entitlement to the downstream issues of higher ratings 
(evidence showing that a disability had increased in 
severity).  Thereafter, they were afforded opportunities to 
respond.  The Board finds that the Veteran has thus received 
sufficient notice of the information and evidence needed to 
support each aspect of his claims, and has been provided 
ample opportunity to submit such information and evidence.  

The 2004 and 2005 RO letters also notified the Veteran that 
the VA would make reasonable efforts to help him get evidence 
necessary to support his claims, such as medical records 
(including private medical records), if he gave it enough 
information and, if needed, authorization to obtain them.  
Those letters further specified what records the VA had 
received, what records the VA was responsible for obtaining, 
to include Federal records, and the type of records that the 
VA would make reasonable efforts to get.  The Board thus 
finds that the 2004 and 2005 RO letters collectively satisfy 
the statutory and regulatory requirement that the VA notify a 
claimant what evidence, if any, will be obtained by him and 
what evidence will be retrieved by the VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Board points out that, in the decision of Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), the Court held that proper 
VCAA notice should notify a veteran of: (1) the evidence that 
is needed to substantiate a claim; (2) the evidence, if any, 
to be obtained by the VA; and (3) the evidence, if any, to be 
provided by the claimant.  As indicated above, all 3 content 
of notice requirements have been met with in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matters now before the Board, documents meeting the 
VCAA's notice requirements were furnished to the Veteran both 
prior to and after the initial August 2004 rating action on 
appeal.  However, the Board finds that any delay in issuing 
the full 38 U.S.C.A. § 5103(a) notice did not affect the 
essential fairness of the adjudication, in that his claims 
were fully developed and readjudicated after notice was 
provided.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 ((Fed. Cir. 
2006).  After the issuance of the 2004 and 2005 notice 
letters and providing the Veteran additional opportunities to 
furnish information and/or evidence pertinent to the claims 
under consideration, the RO readjudicated them on the basis 
of all the evidence of record, as reflected in the June 2005 
Statement of the Case (SOC), the July 2008 rating action, and 
the August 2008 Supplemental SOC.  Hence, the Board finds 
that any VA failure to fulfill VCAA notice requirements prior 
to the RO's initial adjudication of the claims is harmless.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2008).  
 
More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that, in rating cases, a claimant must be 
informed of the rating formula for all possible schedular 
ratings for an applicable rating code.    In this case, the 
Board finds that this was accomplished in the June 2005 SOC, 
and that this suffices for Dingess/Hartman.  The Court also 
held that the VA must provide information regarding the 
effective date that may be assigned; such notice was provided 
by letter of March 2006.  

The Board is aware of the Court's recent decision in Vazquez-
Flores v. Peake,      22 Vet. App. 37 (2008), holding that, 
for an increased-compensation claim, 38 U.S.C.A. § 5103 
requires, at a minimum, that the VA notify a claimant that, 
to substantiate a claim, he must provide, or ask the VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on his employment and daily life.  However, the 
VA General Counsel has held that Vazquez-Flores does not 
apply to appeals from initial rating actions, and 
accordingly, the VA's VCAA notice obligations are fully 
satisfied once service connection has been granted.  Any 
further notice and assistance requirements are covered by 
38 U.S.C.A. §§ 5104(a), 7105(d)(1), and 5103A (West 2002) as 
part of the appeals process, upon the filing of a timely 
Notice of Disagreement with the initial rating or effective 
date assigned following the grant of service connection.  See 
also Goodwin v. Peake, 22 Vet. App. 128 (2008), holding, as 
to the notice requirements for downstream earlier effective 
date claims following the grant of service connection, that 
where a claim has been substantiated after the enactment of 
the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements.  In this case, neither the Veteran nor 
his representative have alleged that his VCAA notice was 
inadequate.  See Goodwin, supra; Mayfield, supra.    

Additionally, the Board finds that all necessary development 
on the claims currently under consideration has been 
accomplished.  The RO, on its own initiative and pursuant to 
the Board remands, has made reasonable and appropriate 
efforts to assist the appellant in obtaining all evidence 
necessary to substantiate his claims, to include obtaining 
available post-service VA medical records through 2008.  The 
Veteran was afforded comprehensive VA examinations in 
connection with his claims in 2004 and 2008.  A transcript of 
the Board hearing testimony of the Veteran and his friend has 
been associated the claims folder and considered in 
adjudicating these claims.  Significantly, the Veteran and 
his representative have not identified, and the record does 
not otherwise indicate, any existing, pertinent evidence, in 
addition to that noted above, that has not been obtained.  
The record also presents no basis for further development to 
create any additional evidence to be considered in connection 
with the matters currently under consideration.  

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by appellate consideration of the claims on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

III.  Analysis

Under the applicable criteria, disability evaluations are 
determined by comparing a veteran's present symptomatology 
with criteria set forth in the VA's Schedule for Rating 
Disabilities (Schedule), which is based on average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
When a question arises as to which of 2 ratings apply under a 
particular diagnostic code (DC), the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126. 

The Veteran contends that his thoracic spine disability was 
more than 10% disabling prior to June 2008, and has been more 
than 40% disabling since June 2006, and he and his friend 
gave testimony about how that disability impaired him 
functionally at the February 2008 Board hearing.

38 C.F.R. § 4.71a, DC 5235, pursuant to the criteria set 
forth in a General Rating Formula for Diseases and Injuries 
of the Spine, provides a 10% rating for vertebral fracture or 
dislocation where forward flexion of the thoracolumbar spine 
is greater than 60 degrees but not greater than 85 degrees; 
or where the combined range of motion of the thoracolumbar 
spine is greater than 120 degrees but not greater than           
235 degrees; or where there is muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or where there is vertebral body 
fracture with loss of 50% or more of the height.  A 20% 
rating requires forward flexion of the thoracolumbar spine 
that is greater than 30 degrees but not greater than 60 
degrees; or that the combined range of motion of the 
thoracolumbar spine be not greater than 120 degrees; or that 
there be muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40% 
rating requires that forward flexion of the thoracolumbar 
spine be 30 degrees or less, or favorable ankylosis of the 
entire thoracolumbar spine.  A 50% percent rating requires 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100% rating requires unfavorable ankylosis of the entire 
spine.  These criteria are applied with and without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.  38 C.F.R. § 4.71a, DCs 5235-5243.  

Forward flexion to 90 degrees, and extension, lateral 
flexion, and rotation to 30 degrees each are considered 
normal range of motion of the thoracolumbar spine.   38 
C.F.R. § 4.71a, Plate V.

In this case, the pertinent evidence provides no basis for 
more than an initial 10% rating for the veteran's thoracic 
spine disability prior to June 2008, as the clinical findings 
to warrant an initial 20% rating (forward flexion of the 
thoracolumbar spine to 60 degrees or less; combined range of 
motion of the thoracolumbar spine to 120 degrees or less; or 
muscle spasm or guarding that is severe enough to result in 
an abnormal gait or abnormal spinal contour) or greater were 
not objectively demonstrated at any time from the grant of 
service connection in 2004 up to June 2008.

On March 2004 VA examination, the Veteran complained of 
middle back pain that was relieved by rest and medication.  
On current examination, posture and gait were within normal 
limits, and there were no complaints of radiating pain on 
movement of the thoracolumbar spine.  There was no muscle 
spasm or tenderness.  Straight leg raising was negative.  
Lumbar spine motion was described as normal, with forward 
flexion to 90 degrees, and extension, bilateral lateral 
flexion, and bilateral rotation to 30 degrees each.  There 
was no ankylosis or signs of intervertebral disc syndrome.  
Motor and sensory function of the lower extremities was 
normal.  Thoracic spine X-rays revealed mild anterior old 
wedge compression fractures of the proximate T-9 and T-10 
vertebrae.  The diagnosis was anterior compression fractures 
of T-9 and T-10 by X-ray, without further residual on 
examination.  The examiner stated that the subjective factors 
were mid-back pain and stiffness, and that there were no 
objective factors.

The impressions on August 2005 VA magnetic resonance imaging 
of the thoracic spine included minor chronic compression 
fractures of at least 5 lower thoracic vertebral bodies 
without encroachment on the thecal sac; mild spinal stenosis 
presumably at T10-11; and no foraminal stenosis.

On July 2007 VA outpatient examination, the Veteran 
complained of mid-back pain that did not radiate, that was 
aggravated by sitting and bending, and that was relieved by 
rest and medications.  On examination, sensation, motor 
testing, reflexes, gait, and range of motion were within 
normal limits, and straight leg raising was negative.  The 
diagnosis was multiple vertebral fractures.

On February 2008 VA outpatient evaluation, the veteran's 
range of back motion was noted to be limited due to pain, but 
no range was specified.  Reflexes were normal.                 

In a statement which was received in February 2008, a friend 
of the Veteran furnished her observations of how his thoracic 
spine disability impaired him in his daily activities.  She 
stated that he wore a prescribed back brace, that his back 
pain impaired him in repeatedly lifting his 1-year-old son, 
and that he had back spasms and cramping after sitting for 15 
minutes.    

At the February 2008 Board hearing, the Veteran testified 
that his back disability caused him problems with sleep, 
exercising, mowing the lawn, driving, dancing, and fishing.  
He stated that he had totally-incapacitating episodes 
approximately     4 or 5 times per year in which he could not 
get out of bed.  

Neither has the veteran's thoracic spine disability been more 
than 40% disabling at any time during the period since June 
2008.

On June 2008 VA examination, the examiner noted no history of 
urinary or fecal incontinence associated with the veteran's 
thoracic spine disability.  The Veteran was noted to be able 
to walk for .25 mile.  On examination, posture and gait were 
normal.  There was lumbar flattening but no other abnormal 
spinal curvatures such as gibbus, kyphosis, list, lumbar 
lordosis, scoliosis, or reverse lordosis, and the examiner 
specifically noted that there was no thoracolumbar spine 
ankylosis.  There was spasm, guarding, and pain with motion, 
but no atrophy, tenderness, or weakness, and the examiner 
noted that the muscle spasm and guarding were not severe 
enough to be responsible for abnormal gait or spinal contour.  
Muscle tone was normal, and there was no atrophy.  On range 
of motion testing of the thoracolumbar spine, flexion was to 
10 degrees, extension to 0 degrees, lateral flexion to 20 
degrees bilaterally, and rotation to 25 degrees bilaterally.  
X-rays of the thoracolumbar spine revealed a general 
scoliotic curve and loss of vertebral body height of T-8 
through T-12.  There were hypertrophic changes of lipping and 
spurring at T12-L1.  The diagnoses were thoracic vertebra 
fractures, which the examiner commented prevented the Veteran 
from exercising and engaging in sports; severely affected his 
ability to do chores; moderately affected his ability to 
shop, travel, and engage in recreational activities; mildly 
affected his ability to bathe and dress; interfered with his 
ability to engage in activities with his young child; and did 
not impair his ability to feed himself or attend to toileting 
and grooming.      

Clearly, the evidence provides no basis for more than a 40% 
rating for the veteran's thoracic spine disability at any 
time since June 2008, as there has been no evidence of the 
symptom required for a 50% rating since that time, i.e., 
unfavorable ankylosis of the entire thoracolumbar spine.  As 
noted above, the Veteran demonstrated measurable range of 
motion of the thoracolumbar spine on June 2008 VA 
examination, and the examiner specifically noted that there 
was no thoracolumbar spine ankylosis.

The Board also points out that, when evaluating 
musculoskeletal disabilities, the VA may, in addition to 
applying schedular criteria, consider granting a higher 
rating in cases in which the claimant experiences additional 
functional loss due to pain, weakness, excess fatigability, 
or incoordination, to include with repeated use during flare-
ups, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 
38 C.F.R. §§ 4.40 and 4.45 are to be considered in 
conjunction with the DCs predicated on limitation of motion 
(see Johnson v. Brown, 9 Vet. App. 7 (1996).

In this case, however, functional loss due to pain, weakness, 
and fatigability has already been taken into consideration in 
the assignment of the initial 10% and 40% ratings.  The March 
2004 VA examiner stated that the veteran's normal 
thoracolumbar spine range of motion was not additionally 
limited by pain, fatigue, weakness, lack of endurance, or 
incoordination.  Although the veteran complained of fatigue, 
weakness, pain, and flare-ups associated with his back 
disability on June 2008 VA examination, there was no weakness 
on examination, and he demonstrated no additional limitation 
of motion after 3 repetitions of range of motion.  Hence, the 
record presents no basis for assignment of any higher initial 
rating based on the DeLuca factors alone.

Additionally, the Board finds that there is no showing that, 
at any point since the effective date of the grant of service 
connection, the veteran's thoracic spine disability has 
reflected so exceptional or unusual a disability picture as 
to warrant the assignment of any higher rating on an 
extraschedular basis pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1).  The veteran's symptoms and clinical findings 
as documented in several medical reports from 2004 to 2008 do 
not objectively show that his thoracic spine disability 
markedly interferes with employment (i.e., beyond that 
contemplated in the assigned rating throughout this period), 
or requires frequent periods of hospitalization, or otherwise 
renders impractical the application of the regular schedular 
standards.  Although on March 2004 VA examination the Veteran 
stated that his mid-back pain inhibited his ability to 
function in a normal manner, it did not cause incapacitation, 
or cause him to lose any time from work.  He was able to 
drive a car, take out trash, walk, perform gardening 
activities, and push a lawnmower.  At the February 2008 Board 
hearing, the Veteran testified that he was not employed 
because he was a full-time student and stayed at home to care 
for his 1-year-old child, and that he had not been 
hospitalized for his back disability in recent years.  On the 
June 2008 VA examination, the examiner noted no history of 
hospitalization or surgery for the veteran's thoracic spine 
disability.  Although the Veteran was unemployed, this was 
noted to be due to his being a full-time student and a single 
parent, and his thoracic spine disability was not implicated 
therein.  As noted above, the examiner stated that the 
veteran's thoracic vertebra fractures prevented him from 
exercising and engaging in sports, and severely affected his 
ability to do chores, but only moderately affected his 
ability to shop, travel, and engage in recreational 
activities, and mildly affected his ability to bathe and 
dress.  The Board thus finds that the initial schedular 
ratings are adequate in this case, and concludes that the 
criteria for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

For all the foregoing reasons, the Board finds that there is 
no basis for additional staged rating pursuant to Fenderson, 
inasmuch as the factual findings do not show distinct time 
periods prior to and since June 2008 where the veteran's 
thoracic spine disability exhibited symptoms that would 
warrant different ratings under the applicable rating 
criteria, and that the claims for initial ratings in excess 
of 10% prior to June 2008 and 40% since June 2008 must thus 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claims, that doctrine is not for application.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial rating in excess of 10% for vertebral compression 
fracture residuals at   T-9 and T-10 and wedging at T-11 and 
T-12 prior to June 2008 is denied.

A rating in excess of 40% for vertebral compression fracture 
residuals at T-9 and  T-10 and wedging at T-11 and T-12 since 
June 2008 is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


